DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.  Accordingly, claim 11 was previously cancelled; claims 1-10, 12-20 and newly added claim 21 are currently pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-12 and 15 of U.S. Patent No. 10,866,120 B2 issued to Acker.  Although the claims at issue are not identical, they are not patentably distinct from each other because Acker claims all that is claimed, wherein the limitations, “a number of attachment .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
It is noted that:
Inductance is defined as the ratio of the induced voltage to the rate of change of current causing it (emphasis added).  Thus, inductance is a property of a conductor or circuit, due to its magnetic field, which tends to oppose changes in current through the circuit (emphasis added).
Capacitance is the ratio of the amount of electric charge stored on a conductor to a difference in electric potential (emphasis added).  Therefore, the capacitance is a function only of the geometry of the design (e.g. area of the plates and the distance between them) and the permittivity of the dielectric material between the plates of the capacitor.
In brief, inductance and capacitance are not electrical elements and physical components.
With regard to claims 1, 2, 4, 6, 8-10, 12, 13, 15, 17, 18, 20 and 21, limitations (“measurement inductances”, “reference inductance” and “capacitance”) as recited in the claims fail to positively recite circuit elements, but they are instead recited as a property of these circuit elements.  The structure, which goes to make up the device, must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.
With regard to claims 1, 2, 4, 6, 8-10, 12, 13, 15, 17, 18, 20 and 21, it is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art how to interrelate (such as “applied to”, “coupled to”, “insulated from”, “separated from” or “interconnected with”) abstract ideas or properties (such as “measurement inductances”, “reference inductance” and “capacitance”) with electrical elements/circuits and physical components (such as “circuit carrier” and “measurement body”).  In other words, it is not clear how to use SMD technology to apply abstract ideas or properties (such as “measurement inductances”, “reference inductance” and “capacitance”) to electrical elements/circuits and physical components (such as “circuit carrier” and “measurement body”).
The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiesling et al. (DE 10 2005 007 731 Al).
Kiesling et al. teaches a position sensor device comprising:

    PNG
    media_image1.png
    374
    555
    media_image1.png
    Greyscale

With regard to claim 1, a sensor (FIG. 1, position sensor) comprising a circuit carrier (FIG. 1, printed circuit board 10), a plurality of measurement inductances (FIG. 1, planar sensor coils 15), which are applied to the circuit carrier (FIG. 1, printed circuit board 10) using SMD 
With regard to claim 2, the measurement inductances (FIG. 1, planar sensor coils 15) are electrically insulated from the reference inductance (FIG. 1, excitation coil 14) (FIG. 2 in view of FIG. 1; and paragraph: [0024]).
With regard to claims 3 and 16, the sensor (FIG. 1, position sensor) is configured as a linear position sensor (for detecting position of permanent magnet 11 relative to and along the printed circuit board 10) (FIG. 1; and paragraphs: [0004], [0012], [0017] and [0020]-[0022]).
With regard to claim 4, the measurement inductances (FIG. 1, planar sensor coils 15) are applied to the circuit carrier (FIG. 1, printed circuit board 10) along a path (FIG. 1, longitudinal direction of the printed circuit board 10 as shown as the arrow).
With regard to claim 5, a measurement body (FIG. 1, permanent magnet 11), which can be moved relative to (along) the circuit carrier (FIG. 1, printed circuit board 10).
With regard to claims 6 and 18, the measurement body (FIG. 1, permanent magnet 11) can be moved in parallel, with the path of the measurement inductances (FIG. 1, planar sensor coils 15) (along the longitudinal direction of the printed circuit board 10 as shown as the arrow).
With regard to claims 7 and 19, the measurement body (FIG. 1, permanent magnet 11) is ferromagnetic (permanent magnet) and/or electrically conductive.
With regard to claims 8 and 20, the measurement body (FIG. 1, permanent magnet 11) is separated from the measurement inductances (FIG. 1, planar sensor coils 15) and/or from the reference inductance (FIG. 1, excitation coil 14) by a respective air gap (FIG. 4 in view of FIG.l).

With regard to claim 10, the reference inductance (FIG. 1, excitation coil 14) generates a magnetic field when current flows through, said magnetic field penetrating the measurement inductances (FIG. 1, planar sensor coils 15) and being changed by the measurement body (FIG.1, permanent magnet 11) depending on the position of the measurement body (FIG. 1, permanent magnet 11) (FIG. 1; and paragraph: [0022]).
With regard to claim 12, at least some of the measurement inductances (FIG. 1, planar sensor coils 15) are electrically interconnected in series and/or in parallel (FIG. 5 in view of FIG. 1).
With regard to claim 17, the measurement inductances (FIG. 1, planar sensor coils 15) are applied to the circuit carrier (FIG. 1, printed circuit board 10) along a straight path (FIG. 1, longitudinal direction of the printed circuit board 10 as shown as the arrow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kiesling et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Dadafshar (US 2005/0151614 Al).
With regard to claim 1, as discussed above, Kiesling et al teaches a position sensor device comprising a sensor (FIG. 1, position sensor) comprising a circuit carrier (FIG. 1, printed circuit board 10), a plurality of measurement inductances (FIG. 1, planar sensor coils 15), which are applied to the circuit carrier (FIG. 1, printed circuit board 10) using SMD technology (surface pattern), and a reference inductance (FIG. 1, excitation coil 14), which is coupled to the measurement inductances (FIG. 1, planar sensor coils 15) (Abstract; FIGS. 1 and 2; and paragraphs: [0001], [0004], [0006]-[0012] and [0020]-[0022]).
In addition, it is noted that surface mount device technology, passive components, active components and integrated circuits, all of which can be assembled by means of SMD technology by means of pick-and-place equipment. Mounting a measuring inductance in a circuit carrier by SMD techniques is a conventional technical means for a person skilled in the art, the use of such conventional technical means has been readily apparent to those skilled in the art as disclosed in Dadafshar.
Dadafshar teaches a low cost, low profile and high performance inductive device for use in, e.g., electronic circuits. The device includes a plurality of inductances and a plurality of self-leaded windings adapted for surface mounting (Abstract; and claim 31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position sensor device of Kiesling et al. to use the SMD technology for surface mounting as taught by Dadafshar since Dadafshar 
With regard to claims 2-10,12 and 16-20, the rejection of these claims is the same as discussed in the above Claim Rejections - 35 USC §102.
Claims 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiesling et al. in view of Izak et al. (US 2009/0243596 Al).
Kiesling et al. teaches all that is claimed as discussed in the above rejection of claims 1 -10, 12 and 16-20 including evaluation electronics (microcontroller 24 and shift register 25), but it does not specifically teach the following features as recited in claims 13-15.
Izak et al. teaches a position-measurement device comprising:

    PNG
    media_image2.png
    497
    529
    media_image2.png
    Greyscale

FIG. 3
With regard to claim 13, a capacitance (FIG. 3, capacitor 2.24), which is interconnected with the reference inductance (FIG. 3, exciter printed conductors 2.21) to form a parallel resonant circuit, and an electronic control unit (FIG. 3, ASIC 2.23), wherein the electronic control unit (FIG. 3, ASIC 2.23) is connected directly to the parallel resonant circuit and is configured to excite the parallel resonant circuit into oscillation at an excitation frequency that is derived from a clock of the electronic control unit (FIG. 3, ASIC 2.23), and wherein the 
With regard to claim 14, the electronic control unit (FIG. 3, ASIC 2.23) is configured: to determine measurement inductances (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2), which are influenced by a measurement body (FIG. 1, code disk 1.2), and subsequently to determine a position of the measurement body based on measurements at said measurement inductances (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2) (Abstract; and paragraphs: [0045]-[0062]).
With regard to claim 15, each measurement inductance (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2) has a magnet core (not shown, but well-known to the person skilled in the art) associated therewith, wherein the measurement inductances (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2) are arranged along a path, wherein the measurement inductances (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2) are electrically connected in series, and wherein the measurement inductances (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2) have respective inductances, which increase along the path in one direction.
With regard to claim 21, at least some of the measurement inductances are electrically interconnected in series (FIG. 3, receiver printed conductors 2.221 and 2.222 on scanning printed circuit board 2.2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position sensor device of Kiesling et .

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
In response to applicant’s argument in the fifth paragraph at page 7 of 10 of the Remarks that “Reininger fails to disclose, teach, or suggest that sensor coils 15 are applied using SMD technology”, the Examiner disagrees.
It is well-known to one having ordinary skill in the art and explicitly admitted in the second sentence from the end of the third paragraph at page 7 of 10 that surface-mount technology (SMT) is a method in which the electrical components are mounted directly onto the surface of a printed circuit board (PCB) (emphasis added).  An electrical component mounted in this manner is referred to as a surface-mount device (SMD) (please see https://en.wikipedia.org/wiki/Surface-mount_technology for more details).
First, it is clearly seen in the same paragraph [0022] as mentioned in the fifth paragraph at page 7 of 10 of the Remarks that Kiesling et al. discloses that “instead of the excitation coil 14 encompassing the entire soft magnetic layer 12, individual excitation coils can also be used, which encompass individual areas or several areas combined” (emphasis added).  Accordingly, it is inherent from this teaching that individual sensor coils 15 can also be used, and are therefore applied onto the surface of a printed circuit board (PCB) 10 using SMD technology.

In brief, sensor coils 15 read on the limitation, “a plurality of measurement inductances, which are applied to the circuit carrier using SMD technology”, as recited in the claims.
In response to applicant’s argument in the same fifth paragraph at page 7 of 10 of the Remarks that “The Examiner acknowledged during the interview that sensor coils 15 are formed in place in the PCBs of Reininger, and are not pre-fabricated components”, the Examiner disagrees.
During the interview, the examiner agreed with the applicant’s representative that sensor coils 15 are formed in place in the PCBs, but did not admit that sensor coils 15 are not pre-fabricated components.  As discussed in third paragraph of this section, Kiesling et al. discloses that individual coils can also be used; that is, sensor coils 15 are in fact pre-fabricated components.
In response to applicant’s argument in the first paragraph at page 8 of 10 of the Remarks that “Applicant respectfully submits that a person of ordinary skill in the art would not have modified the sensor coils 15 of Reininger to be surface mount devices at least because the disclosure of Reininger teaches that sensor coils 15 are planar copper layers which are embedded within a layer 18 of circuit board assembly 10”, the Examiner disagrees.
First, Reininger teaches in paragraph [0024] that “[a] third printed circuit board 18 is connected flat to the printed circuit board 17 and carries on its side facing the printed circuit board 17 the planar sensor coils 15, which are arranged there in such a way that they come to lie to be arranged on one of the two printed circuit boards 16, 17” (emphasis added), which shows a structural design of the printed circuit board arrangement 10 as shown in FIG. 1, wherein sensor coils 15 are arranged at the ends of the strip-shaped regions 13 of the soft magnetic layer 12.  It is noted that FIG. 2 is simply another exemplary embodiment, where the soft magnetic layer 12 is embedded between two printed circuit boards 16, 17.  Therefore, Reininger does not teach that sensor coils 15 are embedded within a layer 18 as discussed right above.
In addition, it is well-known to one having ordinary skill in the art that a coil is a structure consisting of something wound in a continuous series of loops (by definition: please see https://www.wordwebonline.com/search.pl?w=coil), and since sensor coils 15 are planar coils, each must have a thickness, which is considered as a layer.  Therefore, sensor coils 15 are each designed as a copper layer structure as agreed by the applicant in the fifth paragraph at page 7 of 10 of the Remarks.
Second, the Examiner cited Dadafshar in the rejection of claims under 35 U.S.C. 102(a)(1) as anticipated by Kiesling et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Dadafshar since Kiesling et al (or Reininger) does not explicitly disclose SMD technology, but does implicitly disclose SMD technology as discussed above at the beginning of this section,  Response to Arguments.  Dadafshar is an evidence to show mounting a surface-mount device 
In response to applicant’s argument in the second paragraph at page 8 of 10 of the Remarks that “Izak fails to make up for the deficiencies of Reininger and Dadafshar with respect to claim 1”, the Examiner disagrees since the Examiner did not rely on Izak et al. for the limitation “a plurality of measurement inductances, which are applied to the circuit carrier using SMD technology” as recited in claim 1.
In brief, the claimed sensor in the claim 1 fails to particularly point out and distinctly define the novelty of the subject matter that will be protected by the patent grant.  It is clearly seen that all features as recited in this claim such as “circuit carrier”, “measurement inductances”, “reference inductance” and “SMD technology” are well-known to one having ordinary skill in the art.
With regard to claims 2-10 and 12-20, all of applicant’s arguments are addressed by the above rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Jennings (US 10,746,720 B2) teaches a soil moisture monitoring systems and methods for measuring mutual inductance of area of influence using radio frequency stimulus.
Dubois (US 10,861,329 B2) teaches a system for detecting the passage of a bicycle.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858

/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858